Case 7:21-cr-00165-VB Document 52 Filed 06/18/21 Page 1of1

JAMES KOUSOUROS
ATTORNEY AT LAW

x

2.60 Madison Avenue, 22nd floor * New Yorlz, NY 10016
Jams Kousouros 212°532°1934/ 212*532°1939 fax Ena J. Cole

Founver & Principat cs : Lucar AssisTANt
- E-mail: James @kousouroslaw. com °

June 18, 2021
By ECF

Hon. Vincent L. Briccetti

The Hon. Charles L. Brieant Jr.
Federal Building & U.S. Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

    
 

   
 

  

I
ee

Re: United States v. William Hardee, 21 Cr. 165 > WB)

Dear Judge Briccetti:

 
   
  
  

This letter is respectfully submitted on behalf of defendant Willia ardee to request a 45-
day adjournment of Mr. Hardee’s sentence currently scheduled for July’9, 2021.

The requested adjournment will permit us to meet with/Mr. Hardee at the Westchester
County Jail, which has recently lifted restrictions on attorhey-client visits and permit the
undersigned to prepare a sentence submission on his behalf,

Assistant United States Attorney Benjamin Giapforti has no objection to this request.
Thank you for your courtesy and considergtion.
Respectfully submitted,

/s/

LU James Kousouros, Esq.

APPLICATION GRANTSD
Benjamin A. Gianforti

Assistant United Sfates Attorney
Vincent L, B iccetti,. -U.S.DJ.
Dated: elate

White Plains, NY
fee w tachjouvuntol to! 8 ksi QAH_-H//. O00 4
howd pemfenet Sexton THOM dag
ye weeks efwe 5 1 Governwente
SUbmrstion dug ( week ‘(han Pantene

 

c.c.

    
     

 

 
